Citation Nr: 0900751	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  06-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a sinus disorder 
(claimed as sinusitis).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel
INTRODUCTION

The veteran had active military service in the Air Force from 
September 1977 to September 1981.  Additionally, the veteran 
served in the Army Reserve from December 1981 to December 
2004 and was called to active duty for the periods of January 
1991 to August 1991 and February 2003 to April 2004 in 
support of Operation Desert Shield /Desert Storm and 
Operation Enduring Freedom, respectively.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in June 2008.

The issue of service connection for a sinus disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that the 
veteran's low back disorder pre-existed his period of active 
duty from February 2003 to April 2004.

2.  The evidence is in equipoise as to whether the veteran's 
current low back disorder (diagnosed alternatively as 
degenerative joint disease and degenerative disc disease) was 
incurred during the veteran's active service from February 
2003 to April 2004.




CONCLUSION OF LAW

Service connection for degenerative disc/joint disease of the 
lumbar spine is warranted.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties 
to notify and assist claimants in substantiating a claim for 
VA benefits.  Upon receipt of a complete or substantially 
complete application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and notify the claimant and his or her representative, 
if any, of what information and evidence not already 
provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the 
claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case in this respect.  To the 
extent that there may be any deficiency of notice or 
assistance, the Board finds that there is no prejudice in 
proceeding with the veteran's claim given the favorable 
nature of the Board's decision. 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness 
can be rebutted by clear and unmistakable evidence that the 
disorder existed prior to entry into service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).

In the present case, there is no examination in the available 
service treatment records for the veteran's period of active 
duty that started in February 2003.  The last service 
examination of record is from January 2001 at which the 
veteran denied having any recurrent back pain and no 
abnormalities of the spine were found upon examination.  All 
prior service treatment records fail to show any injury to 
the low back or complaints of low back pain.  

However, VA treatment records show that the veteran was seen 
in November 2002 to establish care at the VA Medical Center 
in Muskogee, Oklahoma.  At that time, the veteran complained 
of mild low back pain since June 2002.  The assessment was 
low back pain, questionable degenerative joint disease.  
Diagnostic testing, however, was not conducted to confirm the 
diagnosis of degenerative joint disease.

The Board finds that this treatment record is not clear and 
unmistakable evidence that the veteran's current low back 
disorder pre-existed the active duty period of February 2003 
to April 2004.  The veteran was seen only this single time 
for complaints of back pain at VA prior to his return to 
active duty in February 2003.  Moreover, there is no record 
indicating that the veteran had any diagnosed chronic low 
back disorder prior to February 2003, and no additional 
complaints are seen in the medical evidence until June 2003.  
Service treatment records from June 2003 show treatment for 
complaints of low back pain with a history of one to two 
months (since the veteran had been in Kuwait).  Additionally, 
a Line of Duty Investigation report indicates that the back 
injury was in the line of duty.

Therefore, the Board finds that the veteran is entitled to 
the presumption of soundness at the time he entered into 
active duty in February 2003.  Thus, the veteran is entitled 
to service connection if his current low back disorder is 
related to an injury or disease incurred in service.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that his current low back disorder is 
from injury incurred during his period of active duty from 
February 2003 to April 2004.  He says he worked in 
warehousing, which required a lot of heavy lifting.  In 
addition, while in Kuwait, he had to walk three to five miles 
a day on concrete or sand.  The only transportation available 
was cargo trucks, which he climbed in and jumped out of four 
to six times a day.  He was also required to wear heavy gear 
that added additional weight.  All of this, he claims, caused 
his joints, including his low back, to ache.  The veteran 
testified at a hearing held in June 2008 that he has had 
continued low back pain since 2003.

The service treatment records show that the veteran was first 
seen on June 6, 2003, with complaints of lower middle back 
pain for one week.  Examination revealed decreased range of 
motion secondary to sacroiliac pain.  The impression was 
suspect degenerative disc disease/degenerative joint disease.  
He was seen again two days later.  At that time, he gave a 
history of having intermittent back pain for two months 
(which notably coincides with his deployment to the Southwest 
Asia Theater of operations).  Examination revealed his back 
to be very tender in the L4, L5 area.  X-ray revealed 
narrowing at the L5-S1.  The assessment was low back pain 
secondary to L5 disease.  He was sent for physical therapy 
and was placed on a 30-day profile of no lifting or physical 
training.  

A Line of Duty Investigation was completed in April 2004 
related to the veteran's treatment in service for complaints 
of low back pain.  It was determined that the veteran had 
injured his back in the line of duty while on active duty.

The veteran was discharged from active duty in April 2004, 
and filed his claim for service connection in November 2004.  
In March 2005, he underwent a VA examination at which he 
reported intermittent back pain since service.  The examiner 
diagnosed him to have degenerative disc disease of the lumbar 
spine.  The examiner did not render an opinion as to whether 
this was related to the complaints seen in June 2003 in 
service.  Subsequent VA treatment records show the veteran 
has continued treatment for degenerative joint disease of 
multiple joints, including the lumbar spine, with 
medications.  

After considering all the evidence, the Board finds that it 
is at least in equipoise that the veteran's current low back 
disorder (diagnosed alternatively as degenerative disc 
disease and degenerative joint disease) is related to the 
injury incurred in service in 2003.  It is clear that the 
veteran had an injury to his low back while in service, which 
was treated in June 2003.  The veteran has testified that he 
has continued to have low back pain since then, and VA 
treatment records show continued treatment.  Where chronicity 
of a disease is not shown in service, service connection may 
yet be established by showing continuity of symptomatology 
between the currently claimed disability and a condition 
noted in service.  38 C.F.R. § 3.303(b).  The veteran's 
statements combined with the VA treatment records create a 
reasonable doubt that the veteran has had a continuity of 
symptomatology of his low back disorder since service.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Giving 
the benefit of the doubt to the veteran, therefore, service 
connection for degenerative disc/joint disease of the lumbar 
spine is granted.




ORDER

Entitlement to service connection for degenerative disc/joint 
disease of the lumbar spine is granted.


REMAND

The Board finds that remand of the veteran's claim for 
service connection for a sinus disorder (claimed as 
sinusitis) is necessary for further development.  

The veteran avers that the first episode of sinusitis he had 
was in December 1986 after a weekend drill.  He thought he 
had a cold or the flu but, when he did not get better, he 
went to the VA Medical Center in Muskogee, Oklahoma, in 
January 1987.  He says that, since that time, he has 
continued to have problems with his sinuses.  In addition, he 
claims that, when he was activated in January 1991 for Desert 
Storm, he worked warehouse operations and inhaled dust, 
cardboard fibers and chemicals in the warehouses that 
aggravated his previous sinus condition.

An appointment list in the claims file indicates the veteran 
was seen between November 1986 and February 1987, and again 
in December 1988, at the VA Medical Center in Muskogee, 
Oklahoma.  These treatment records, however, have not been 
obtained.  These treatment records may be highly probative to 
the veteran's claim.  In addition, VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, on remand, all efforts to obtain these 
records should be undertaken.

In addition, although a request was made in December 2004 for 
the veteran's Reserve records from his Army Reserve unit, it 
is unclear whether the records received thereafter were 
submitted by the veteran or his Reserve unit.  It is clear, 
however, that all the requested documentation was not 
received.  Furthermore, it is clear that no verification was 
provided of the veteran's periods of service, including 
periods of active duty for training and inactive duty for 
training.  Such records and information may be helpful in 
adjudicating the veteran's claim and should be obtained.

Finally, if necessary for a full and fair adjudication of the 
claim, the veteran should be scheduled for a VA examination 
on his claim and an opinion as to the etiology of any current 
sinus disorder should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's Reserve service records 
(medical and personnel) for the period 
of his Reserve duty.  In addition, 
request the NPRC, or any other 
appropriate agency, to verify to the 
extent possible, all periods of active 
duty for training and inactive duty for 
training, particularly any such periods 
in November/December 1986.  Associate 
all requests and records received with 
the claims file.  If records are 
unavailable from any sources, a negative 
reply is requested.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Muskogee, 
Oklahoma, for treatment from November 
1986 to December 1988.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records 
are not available.

3.  Thereafter, if necessary for a full 
and fair adjudication of the veteran's 
claim, schedule the veteran for an 
appropriate VA examination.  The 
veteran's claims file should be provided 
to and reviewed by the examiner.  Such 
review should be noted in the 
examination report.

After conducting any necessary 
diagnostic testing, the examiner should 
render a diagnosis of any current sinus 
disorder that the veteran may have and 
render a medical opinion as to whether 
it is at least as likely as not (i.e., 
at least a 50 percent probability) that 
any current sinus disorder found is 
related to any disease or injury 
incurred during any period of active 
service or active duty for training, or 
is related to any injury incurred during 
any period of inactive duty for 
training.  

The opinion rendered should take into 
consideration the veteran's pre-service, 
in service and post-service occupational 
and recreational history, including the 
veteran's work as a warehouseman both on 
active duty and as a civilian.  The 
examiner should provide a complete 
rationale for all opinions given, 
including discussion of any contrary 
evidence.  

4.  Thereafter, the veteran's claim 
should be readjudicated.  If such action 
does not resolve the claim, a 
Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, this claim should be 
returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


